DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, note that the recitation of “The first splitter branch is substantially electrically isolated from the second splitter branch based on the first splitter branch and the second splitter branch having substantially similar phase delays” and similar recitations in independent claims 14 and 17 are identified by the examiner as a functional requirement where it is not clear why “substantially similar phase delays” is necessary for substantial electrical isolation. A person of ordinary skill in the art understands that there is no correlation between the isolation of two (or more) branches of a splitter and the phase delay through each branch. It is possible to maintain arbitrary phase delay through each branch and still maintain substantial electrical isolation between the branches by resistive elements or ground separations. Thus, examiner doesn’t consider “the first splitter branch and the second splitter branch having substantially similar phase delays” is a necessary condition for “the first splitter branch is substantially electrically isolated from the second splitter branch”. Therefore, the “based on” (in claims 1 and 17) or (“by” phrase in claim 14) phrase in between the two limitations “The first splitter branch is substantially electrically isolated from the second splitter branch” and “the first splitter branch and the second splitter branch having substantially similar phase delays” appears to be an improper characterization or at least ambiguous. Appropriate clarification is needed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2006/041234, cited by the applicant) in view of any of the following prior arts, such as Griffith et al. (US20040085134), Thompson (US20040174213), Moronval et al. (US20150145601), Blednov (US20180175801) and Jang et al. (US 20200304074).

    PNG
    media_image1.png
    557
    1514
    media_image1.png
    Greyscale

Figs. 2 & 4d of Hyun annotated by the examiner for ease of reference

Regarding claims 1, 14, 17-19, Hyun (i.e. Figs. 2 & 4d) discloses a multiple-branch splitter (210), an amplifier (Doherty amplifier of Figs. 2 & 4d as shown above) as well as a method of amplification along multipath, comprising:
a semiconductor die (although not explicitly mentioned, since the active phase splitter circuit 210 is implemented in a mm wave integrated circuit (MMIC), it is inherent that a semiconductor die is present in the system);
a radio frequency (RF) signal (although not specified the frequency in RF domain, it is well-known in the art that Doherty amplifier is currently being used for RF spectrum of frequency, which encompasses a very broad range of few hundred kHz to GHz of frequencies) input terminal;
a first splitter branch (see annotation in Fig. 2 & 4d above) including a first amplifier (a first transistor Q42, p. 5, lines 10-16) a pre-driver amplifier per claim 14 and a first adjustment element (L2, C2) integrally formed with the semiconductor die (MMIC, p. 7, lines 18-21) per claims 1 and 15, wherein a first gate terminal (base of a bipolar junction transistor (BJT) is equivalent to gate of field effect transistor (FET)) of the first amplifier (Q42) is coupled to the RF signal input terminal (‘Input’), and wherein a first drain terminal (collector of a bipolar junction transistor (BJT) 42 is equivalent to drain of field effect transistor (FET)) of the first amplifier is coupled to a first input (see Figs. 2 & 4d above) of the first adjustment element (L2, C2), wherein per claims 3 and 5, the first adjustment element comprises a lumped element (inductor and capacitor) delay circuit in the form of a transmission line (inductor L2 and capacitor C2 together form a transmission line equivalent effect) having an electrical length that produces the second phase delay;
a second splitter branch (see annotation in Figs. 2 & 4d above) including a second amplifier (a second transistor Q41, p. 5, lines 10-16), a second pre-driver amplifier per claim 14 and a second adjustment element (L1, C1) integrally formed with the semiconductor die (MMIC, p. 7, lines 18-21) per claims 1 and 15, wherein a second gate terminal (base of a bipolar junction transistor (BJT) is equivalent to gate of field effect transistor (FET)) of the second amplifier is coupled to the RF signal input terminal (well-known in the art that a differential amplifier such as 210 of Figs. 2 & 4d of Hyun is FED from one input terminal and bases/gates of both amplifier transistors of the differential amplifier share the same input), and wherein a second drain terminal (collector of a bipolar junction transistor (BJT) Q41 is equivalent to drain of field effect transistor (FET)) of the second amplifier (Q41) is coupled to a second input (see Figs. 2 & 4d above) of the second adjustment element (L1, C1) and wherein per claims 4 and 6, the second adjustment element comprises a lumped element (inductor L1 and capacitor C1) delay circuit in the form of a transmission line (inductor L1 and capacitor C1 together form a transmission line equivalent effect) having an electrical length that produces the fourth phase delay;
wherein the first splitter branch has a first combined phase delay based at least on a combination of a first phase delay of the first amplifier and a second phase delay of the first adjustment element (p. 4, line 28 – p. 5, line 4),
wherein the second splitter branch has a second combined phase delay based at least on a combination of a third phase delay of the second amplifier and a fourth phase delay of the second adjustment element (p. 4, line 28 – p. 5, line 4),
wherein the first splitter branch is substantially electrically isolated from the second splitter branch (although not recited explicitly, it is well-known in the art that a RF splitter to function properly each branch needs to be substantially isolated from other, see the “isolation” sections in an extraneous reference “Understanding Power Splitters” by Mini-Circuits application note AN 10-006 for detail).
Although unlike claims 1, 14 and 16, Hyun teaches an overall 900 phase offset (p. 5, lines 1-4), instead of substantially equal (i.e. 900 each of the) first and second combined phase delays, it would have been obvious to  a person of ordinary skill in the art that adjusting the phase between the two branches of the splitter is accomplished by adjusting the values of L 1, C 1 and L2, C2 which depends on phase difference needed between the carrier amplifier and the peaking amplifier and can be tuned arbitrarily per design requirements and therefore it would have been obvious per claims 7 and 8 and if design iterations warrant for  900 phase delay from each of the first and the second combined phase delays, it would have been easily tunable through lumped element inductor and capacitor combinations along with the delays offered by transistors Q41 and Q42. Thus an obvious modification of Hyun’s design result in meeting the requirements of claims 1 and 16 in this regard. 
wherein the first splitter branch and the second splitter branch are configured to split and amplify an input power level of an RF signal upon being applied at the RF signal input terminal according to an amplification ratio (the active device constituting the phase compensation circuit can replace the first stage(s) of the carrier amplifier and the peak amplifier, p. 7, lines 21-24). 
Regarding claim 2, Hyun further teaches isolation impedance (in the form of resistors R41 and R42), wherein a first terminal of the isolation impedance (R42) is coupled to a first output terminal of the first adjustment element (L2, C2)), wherein a second terminal (R41) of the isolation impedance is coupled to a second output terminal of the second adjustment element (L1, C1), and wherein the isolation impedance further increases isolation (it is inherent that the resistive elements between the two branches of the differential amplifier, acting as active splitter increases the isolation between the branches) between the first splitter branch and the second splitter branch (see Figs. 2 & 4d above).
Regarding claim 9, Hyun further teaches a first output terminal of the first splitter branch is coupled to at least one peaking amplification path (peak amplifier 230) of a Doherty amplifier (Figs. 2 & 4d), wherein a second output terminal of the second splitter branch is coupled to a main amplification path (carrier amplifier 220) of the Doherty amplifier. Hyun although is not explicit about one single semiconductor die for the splitters and Doherty amplifier sections, mm wave integration for the splitter on a semiconductor die for compact size and consistent performance of the Doherty amplifier.
However, integrated Doherty symmetric and asymmetric sizes of peak and carrier amplifiers with corresponding splitter, combiner, matching and bias arrangement all integrated in one IC on a single semiconductor die is a well-established design concept and had earned adequate fabrication maturity in RF power amplifier industry, for example one can review inventions since 2004 until recently, such as Griffith et al. (US20040085134), Thompson (US20040174213), Moronval et al. (US20150145601), Blednov (US20180175801) and Jang et al. (US 20200304074).
Therefore, a person of ordinary skill in the art would find it obvious before the effective filing date of the current invention to integrate the active splitter section of Hyun which is a Bipolar process (which can equivalently be implemented in FET process with same if not better results) and symmetric, per claim 12, and asymmetric, per claim 11, sizes of peak and carrier amplifiers with corresponding splitter branch ratios, combiner sections, matching and bias arrangement of the Doherty amplifier system all in one integrated circuit of Si or SiGe based BiCMOS process or any other suitable process such as Si CMOS (i.e. FET) process, GaN HEMT (i.e. FET) process or GaAs HBT process. All within the common knowledge in the RF power amplifier industry with proven results, therefore suggesting the obviousness of such integration for cheap mass production in a compact size with repeatable performance and thus, reads on claim 20 as well.    
Regarding claim 10, Hyun is not explicit about the inclusion of drain matching for the first and second transistors respectively in the first and second adjustment elements. However, input and output matching of a transistor for RF power applications is an essential part of design and well known in the industry. Also, for low power transistors such as Q41 and Q42 of Hyun, the matching is relatively simple because of the high output impedance of the low power transistors and thus a person of ordinary skill would find it obvious to accomplish such match even with the phase adjusting elements L1, C1, L2 and C2 in adjustable topologies such as series, shunt or both.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.
Claim 13 would be allowable because the closest prior art of record, Hyun doesn’t teach explicitly a third splitter branch rather Hyun suggested a common two-way differential amplifier configuration for the active splitter. Although multipath differential amplifier arrangements are not uncommon (please see Fig. 3 of  the extraneous reference by Han et al., “A 24.88 nV/√Hz Wheatstone Bridge Readout Integrated Circuit with Chopper-Stabilized Multipath Operational Amplifier” published in Appl. Sci. 2020, 10, 399; doi:10.3390/app10010399 for the concept), however, application of such amplifiers  in RF domain with desired phase matching as required for Doherty applications may not be readily obvious to a person of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843